Title: To James Madison from George Davis, 3 July 1803 (Abstract)
From: Davis, George
To: Madison, James


3 July 1803. Traveled to Bardo on 18 June “to seek some means for the reimbursement of the money advanced by Mr. Eaton.” “The Bey desired me to appeal to the French consul, as being the agent concerned in that purchase; I objected, adding that the French consul could have no interference with my affairs; that it was impossible his excellency could have included the debtor of the United States in the general purchase; and that I appeared to ask that protection and justice he had promised to my Government. After some discussion … he informed me that the agent of the republic should be called to the palace, on the following morning.” Encloses letters exchanged with the French consul on 22 and 23 June. On 24 June went again to Bardo; the next day “the French and Dutch consuls were called.” “I was desired to state … the nature of my demand; I repeated—‘the payment of seventeen thousand piasters, advanced by the ex-consul William Eaton, Esq. for the ransom of one of His Sardinian Majesty’s subjects; a sufficient security, or the retention of the individual as a hostage, until I could receive advice from my Government.’” The bey replied that since the French consul was not authorized to pay Davis or assume the debt or guarantee the payment, “there was but the last alternative” and Davis “had the right to demand the whole, or any part of the family.” “I informed his excellency that, as it was an obligatory measure on my part, I only demanded the individual,” and as the family were in want, “the feelings of humanity had already led me, as an individual, to inquire into their situation, and assure them of my aid.” Asked the bey the amount of their allowance. The French consul interjected, “All Christian nations support their prisoners.” “I neither noticed the reproach nor weight of the remark, but again repeated my question. The Bey … answered, that it was not the usage of his country; that no demand was made on his part; and that he only stated for my information the intimation given him.” Assured the bey that although the U.S. government could not support them, “they should neither suffer, nor prove a charge to the country.” Encloses a protest received on 28 June and his reply. Does not have “the carte franche of the girl, or any written contract, no obligation of the father, nor the Bey’s receipt, or any paper which acknowledges the payment made by Mr. Eaton.” Adds that Eaton’s and Morris’s instructions compel him “to prove the unwilling instrument of her detention.” Has written to Morris again, wishing “to relinquish the further prosecution of the claim,” knowing full well there is no “hope for the recovery of any part of the sum.”
 

   
   Extract (DNA: RG 233, Transcribed Reports of the Committee on Claims, 8th Cong., 2d sess. through 11th Cong., 3d sess., 3:281-89 [8C-A1]). For enclosures, see nn. 2 and 3.



   
   For the sum Eaton advanced to ransom Maria Anna Porcile, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 2:90 n. 2.



   
   In a letter of 22 June, Davis requested that the French consul in Tunis, Jacques Devoize, reimburse Eaton the 17,000 Tunisian piasters he had provided to ransom Maria Anna Porcile. Devoize had been charged with ransoming all the slaves taken from the island of San Pietro. Devoize replied on 23 June, refusing Davis’s request, noting that Porcile was free long before Devoize was authorized to negotiate the liberation of the other slaves, and adding that he had received no order to pay the money to Eaton (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Claims, p. 326).



   
   On 28 June J. B. Adanson, the chancellor of the French commissary general, delivered a protest to Davis on behalf of Maria Anna Porcile, demanding that he show cause why Porcile should not be permitted to leave Tunis. Davis replied the same day, stating that his right to detain her had been recognized by the bey of Tunis and that any appeal “should be made to his excellency” (ibid., pp. 326–27).


